Title: From George Washington to William Irvine, 23 June 1781
From: Washington, George
To: Irvine, William


                        
                            Dear Sir
                            Head Quarters New Windsor June 23d 1781
                        
                        I have just been favored with your Letter of the 14th Inst. I can easily conceive the inexpressible
                            disapointment and mortification you have suffered, upon finding the flattering prospects of filling your Line so
                            unexpectedly blasted, by the anxious sensations I have experienced on the same subject. If what has been so often urged,
                            and repeated will not excite the States to the most strenuous exertions in compleating the Continental Battalions I almost
                            despair of success from any thing that I can add to my former representations, arguments, & entreaties—This
                            however should not relax our unremitting endeavour to serve our Country; to the extent of our abilities, in every
                            possible Way.
                        The desire you express for active service is very commendable—I beg you will be persuaded that I have not
                            the least inclination to restrain so laudable a passion—You will therefore be at liberty, to attempt to rouse the spirit
                            of the Country & to put yourself at the head of the Cavalry in the Manner you propose; I sincerely wish your
                            efforts may be crowned with success.
                        If the State has not already appointed a General Officer to command the State Troops destined for the
                            southern service, I could wish these Troops might also be put under your Orders—Possibly, it might be well to give an
                            Offer of your services, & to intimate that you have my consent to accept this Command, if the State should think
                            proper to confer it upon you. I am Dear Sir With great regard Your Most Obedt Servant
                        
                            Go: Washington

                        
                    